NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           NOV 05 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 14-50045

              Plaintiff - Appellee,              D.C. No. 2:10-cr-01061-SJO-2

 v.
                                                 MEMORANDUM*
JAVIER JUANCHI,

              Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                      Argued and Submitted October 20, 2015
                               Pasadena, California


Before: RAWLINSON and NGUYEN, Circuit Judges and BOULWARE,**
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Richard F. Boulware, District Judge for the U.S.
District Court for the District of Nevada, sitting by designation.
      Javier Juanchi appeals his 135-month sentence imposed by the district court

after he pled guilty to two counts of mail fraud in violation of 18 U.S.C. § 1341.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. Juanchi’s first claim is that he received ineffective assistance of counsel

because his defense counsel failed to investigate the loss amount applicable under

U.S.S.G. § 2B1.1(b)(1) prior to Juanchi’s first sentencing hearing and then agreed

to continue his sentencing in spite of the government’s statement that, if the

hearing was continued, it would seek to present evidence that would significantly

increase the loss amount. We decline to address this claim on direct appeal, as the

record is insufficiently developed and it is not obvious that Juanchi was denied his

Sixth Amendment right to counsel. See United States v. Liu, 731 F.3d 982, 995

(9th Cir. 2013) (“As a general rule, we do not review challenges to the

effectiveness of defense counsel on direct appeal.”).

      2. Second, Juanchi argues that the district court erred in imposing a two-

level sentencing enhancement under U.S.S.G. § 2B1.1(b)(11)(C)(i) for the

unauthorized transfer or use of one means of identification to produce another. A

district court’s application of the Federal Sentencing Guidelines is reviewed for

abuse of discretion. United States v. Christensen, 732 F.3d 1094, 1100 (9th Cir.

2013). Here, Juanchi obtained straw borrowers’ consent to use their identifying


                                          2
information by representing that they would be “lending their credit” to distressed

homeowners by co-signing on refinancing loan applications, when in fact the

identifying information was used to purchase homeowners’ properties. The district

court therefore did not abuse its discretion in finding that Juanchi’s use of the straw

borrowers’ identifying information was unauthorized and in applying the two-level

enhancement under Section 2B1.1(b)(11)(C)(i) of the Guidelines, because Juanchi

obtained the straw borrowers’ identifying information through misrepresentations

as to how he would use it.

      AFFIRMED.




                                           3